Citation Nr: 1329068	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  11-11 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

A diagnosis of bilateral hearing loss for VA purposes is of record.  See VA examination dated in February 2010.  Additionally, the DD-214 Form shows that the Veteran served as an aircraft mechanic and repairman during service.  Exposure to excessive noise during service is conceded.  Of note, the service treatment reports contain audiological results from October 1967 and June 1970 that indicate the Veteran experienced a shift in hearing acuity during service.  While the February 2010 VA examiner opined that the Veteran's bilateral hearing loss is less likely than not caused by or a result of military related acoustic trauma, he did not comment on the aforementioned in-service decibel shift.  As such, the medical opinion is inadequate for adjudicative purposes and further development is needed.

Regarding PTSD, in a rating decision dated March 21, 2011, the RO granted service connection for PTSD with a noncompensable evaluation effective June 15, 2009.  In a VA Form 9 dated April 2011, the Veteran disagreed with the assigned rating.  Under these circumstances, a statement of the case must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Return the claim file to the February 2010 examiner for an addendum opinion.  The entire claim file must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (at least a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to service.

In addressing the above inquiry, the examiner must comment on the clinical significance of the Veteran's October 1967 and June 1970 audiogram results, which reveal a shift in hearing acuity during service.  Additionally, the audiogram results in October 1967 were presumably conducted under the American Standards Association (ASA) measurements as the audiograms were conducted prior to November 1, 1967.  Convert the Veteran's service audiogram results to the current International Standards Organization (ISO) measurements prior to formulating an opinion.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required or the examiner does not have the needed knowledge or training).

2.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

3.  Furnish the Veteran with a statement of the case as it relates to the claim for an increased evaluation of the Veteran's posttraumatic stress disorder.  Only if the Veteran perfects an appeal as to this matter should it be certified and returned to the Board for purpose of appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


